—Order unanimously affirmed without costs. Memorandum: We affirm the dismissal of the complaint for reasons stated in the decision at Supreme Court (Whelan, J.). We add only that the court did not abuse its discretion in denying defendant’s motion for the imposition of sanctions for frivolous conduct. The proceeding commenced by plaintiffs was not "completely without merit in law or fact” (22 NYCRR 130-1.1 [c] [1]), nor was it demonstrated that it was commenced to "harass or maliciously injure another” (22 NYCRR 130-1.1 [c] [2]; see, Schultz v Beulah Land Farm & Racing Stables, 181 AD2d 1020, 1021; Matter of Schulz v Washington County, 157 AD2d 948). (Appeals from Order of Supreme Court, Erie County, Whelan, J.—Dismiss Complaint.) Present—Denman, P. J., Balio, Lawton, Callahan and Doerr, JJ.